January 2, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds Trust -Dreyfus Global Equity Income Fund -Dreyfus International Bond Fund File No. 811-524 Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended October 31, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-8297. Very truly yours, /s/ Tanya Filippova Tanya Filippova, Senior Paralegal TF/ Enclosures
